It appears that Philip Goldberg shot and killed one William Spicuzza subsequent to an adulterous relationship between Spicuzza and Goldberg’s tyife.
The facts stated, it is contended, justify the shooting of the deceased and it is also claimed that the act was done in self-defense. Immediately after the shooting Goldberg of his own accord went to the police station and delivered to the officer in charge the gun he had used and stated that he had killed Spicuzza in self-defense.
The jury returned a verdict of guilty of second degree murder and the judgment of the Common Pleas was affirmed by the Appeals.
Goldberg, in the Supreme Court, contends:
1. That it was error to admit questions concerning certain acts of the defendant for the purpose of impeaching his character because the acts were irrelevant to the case being tried.
2. That it was error to admit an alleged dieing declaration of Spicuzza with the knowledge that he was dieing and with a sense of impending death.
3.. That the trial court erred in refusing to admit evidence of Goldberg’s conduct immediately after the shooting.